Citation Nr: 1224392	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  05-18 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a skin disorder diagnosed as lichen simplex chronicus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1973 to October 1977.

This matter was last before the Board of Veterans' Affairs (Board) in September 2010, on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia. The matter was before the Board on prior occasion in 2009. 

The Board observes that the May 2007 rating decision included denials of claims for service connection for pseudofolliculitis barbae and residuals of urinary tract infection. The Veteran timely appealed those denials. However, subsequent to the Board's first (June 2009) remand, the RO granted entitlement to service connection for pseudofolliculitis barbae in a May 2010 rating decision. Subsequent to the Board's second (September 2010) remand, the RO granted entitlement to chronic urethritis (as residuals of urinary tract infection) in a December 2011 rating decision. Both of these rating actions were completed before the Veteran's appeal was recertified to the Board for the present review and decision. 

Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability. Grantham v. Brown, 114 F.3d 1156 (1997). As the Veteran has not submitted any statements reflecting disagreement with either the May 2010 or December 2011 rating decisions, the issues of pseudofolliculitis barbae and chronic urethritis are not before the Board and are not reflected on the title page.  

A complete procedural history of the Veteran's claim is contained in the 2010 and 2009 Board decisions. In February 2010, the Board remanded the claim for additional development to include the provision of a VA examination. The additional development has been substantially completed and the matter has been returned to the Board for further consideration. Dyment v. West, 13 Vet.App. 141, 146-47 (1999).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In February 2009, the Veteran testified before the below-signed Veterans Law Judge. A transcript of that hearing has been associated with the claims file. The transcript reflects that the Veteran was afforded an extensive opportunity to present hearing testimony, evidence, and argument. Appropriate colloquies were conducted between the Veteran and the undersigned, in accordance with Stuckey v. West, 13 Vet.App. 163 (1999) and Constantino v. West, 12 Vet.App. 517 (1999). See also Bryant v. Shinseki, 23 Vet.App. 488 (2010) (per curiam). The hearing was legally sufficient. Bryant, 23 Vet.App. 488.


FINDINGS OF FACT

1. The Veteran was seen for groin and abdomen rash on multiple occasions during service and was diagnosed with both tinea cruris and dermatitis.

2. The Veteran has reported experiencing groin and lower abdomen rash symptoms since his active duty service.

3. The Veteran is competent to report his symptoms and his reports are credible.

4. The Veteran was diagnosed with lichen simplex chronicus after filing his claim for service connection.

5. The reports of October 2009 and 2010 VA examinations constitute probative medical evidence that lichen simplex chronicus can result from chronic dermatitis and chronic tinea cruris.





CONCLUSION OF LAW

The criteria for entitlement to service connection for lichen simplex chronicus of the lower abdomen are approximated. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed.Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). Under the VCAA, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet.App. 183 (2002).

The Board presently grants the Veteran's claim of service connection. There is therefore no prejudice to the Veteran under VA's duties to notify and assist. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the claimant. See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

Service Connection

The Veteran contends that he experienced rashes of the groin and lower abdomen while on active duty and intermittently after active duty. His service treatment records reflect that he was seen multiple times for rash symptoms involving his groin and lower abdomen, medical records show intermittent rash treatment, and he has been diagnosed with lichen simplex chronicus that VA examiners have attributed to chronic rash. Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board will afford the Veteran the benefit of the doubt and grant the claim. 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993) (under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue). 

A veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) the evidence is in equipoise. It is only when the weight of the evidence is against a veteran's claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed.Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appealed claim. See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed.Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed.Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed.Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intervening causes. 38 C.F.R. § 3.303(b) (2011). However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2011). 

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed.Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).

The Veteran's service treatment records reflect that he did not have any skin abnormalities at the time of enlistment. However, he was treated for a groin rash in July 1974 and was diagnosed with irritative dermatitis. A March 1976 treatment note reveals additional complaint of rash in the same area - the Veteran was diagnosed with tinea cruris. He was seen again in October 1976 for complaints of itchy bumps in the groin area. An early June 1977 note reflects diagnosis of pityriasis rosea, but a mid-June note indicates that physicians were considering a diagnosis of contact dermatitis. A late June 1977 note shows that the Veteran continued to experience rash. He was seen again by dermatology in September 1977.

The Veteran's post-service records reflect that he has experienced housing and substance use difficulties that interfered with the receipt of regular medical care. However, he was seen for a general health evaluation in October 1998 and, in regard to skin conditions, reported inguinal itching. He was seen again for complaints of rash and itching in May 2004 while receiving VA domiciliary care. The treatment note reflects that the Veteran reported experiencing intermittent rash symptoms for decades. He was diagnosed with contact dermatitis of the chest, with no obvious abnormality of the genital area. The Veteran was seen again in July 2005 and again reported experiencing a recurrent rash since his active duty service. 

In May 2006, he filed a claim of entitlement to service connection for rash of the groin area. He stated on the claim that the rash had recurred periodically ever since his active duty service. VA treatment notes reflect prescription of topical rash treatment and a September 2008 note observes active rash on the lower abdomen. A February 2009 VA treatment note describes the rash as keratotic.

The Veteran was afforded a VA examination in October 2009. The examiner observed a "scaling plaque" on his lower abdomen and noted that the Veteran reported experiencing recurrent rash in that area ever since active duty service. The examiner noted that service treatment records showed treatment for tinea cruris. She diagnosed the Veteran with lichen simplex chronicus and stated that he did not have current tinea cruris - scraping tests revealed no evidence of tinea cruris or other fungal infection. However, the examiner indicated that his current lichen simplex rash "definitely could have been triggered" by a chronic recurring rash such as tinea cruris. Another VA dermatologist concurred with the examiner's opinion, but a third dermatologist opined that because the Veteran did not have tinea cruris at the time of examination, "any continuing problems with this disorder are less likely to be related to his active service."

Another examination was conducted in October 2010.  Physical examination again showed plaque, papules, and lichenification of the lower abdomen, but scraping tests revealed no evidence of tinea cruris or other fungal infection. He was diagnosed with lichen simplex chronicus. Based on review of the record and examination of the Veteran, the examiner opined that any current rash was not the result of tinea cruris. However, the examiner stated "it is most likely that the lichen simplex chronicus is due to a chronic contact dermatitis." The examiner did not discuss the service treatment notes reflecting in-service diagnosis of dermatitis.

The Veteran is competent to testify as to his symptoms. Barr, 21 Vet.App. 303. He has consistently reported experiencing a rash and/or itching in the lower abdomen and groin area since his active duty service. As his reports are consistent with the medical evidence of record, the Board finds them credible. Barr, 21 Vet.App. at 308.

Although the VA examiners opined that the Veteran did not experience any tinea cruris, their opinions indicate that his current lichen simplex chronicus was likely caused by recurrent rash. The 2009 examiner indicated that lichen simplex could result from recurrent tinea cruris and the 2010 examiner stated that it likely resulted from chronic dermatitis. The Board observes that the Veteran was diagnosed with both tinea cruris and dermatitis during his active duty service and has reported continued symptomaology since that time. 

As noted above, where a chronic disability is noted in service, chronicity of symptoms is shown, and the disability is not clearly attributable to intervening causes, the disability may be service connected. 38 C.F.R. § 3.303(b). Here, service treatment records reflect chronic rash. Post-service medical records and the Veteran's statements support a finding of chronicity and there is no evidence to suggest that his symptoms are attributable to intervening causes. Further, the 2009 and 2010 VA examination reports indicate that the Veteran's current lichen simplex likely results from a recurrent rash. 

Although further medical inquiry could be undertaken to develop the claim, under the "benefit-of-the-doubt" rule, the Veteran prevails on an issue when there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter." Ashley v. Brown, 6 Vet.App. 52, 59 (1993); see also Massey v. Brown, 7 Vet.App. 204, 206-207 (1994). Since the determinative question in this matter is whether there is a nexus between the Veteran's current lichen simplex chronicus and his active duty service, and the record reflects competent and persuasive evidence of a nexus between the chronic rash experienced by the Veteran during and after his service and his currently diagnosed skin disorder, the Board finds the evidence in approximate balance as to service connection.

The Veteran has been diagnosed with lichen simplex chronicus and medical evidence reflects that diagnosis is attributable to chronic rash from either tinea cruris or dermatitis. Service treatment records reflect that the Veteran experienced both tinea cruris and dermatitis while on active duty and he has reported continued intermittent similar rashes since that time. His contentions of continuity of symptomatology are supported by the record. The Veteran prevails under the "benefit-of-the-doubt" rule. 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993). Resolving all doubt in the Veteran's favor, his claim is granted.


ORDER

Service connection for lichen simplex chronicus is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


